
	
		II
		110th CONGRESS
		1st Session
		S. 2526
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Menendez (for
			 himself, Mr. Durbin, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect health care workers and first responders,
		  including police, firefighters, emergency medical personnel, and other workers
		  at risk of workplace exposure to infectious agents and drug resistant
		  infections, such as MRSA and pandemic influenza.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Worker Infection Protection
			 Act.
		2.Protecting
			 workers from infections
			(a)In
			 generalThe Secretary of
			 Labor and the Secretary of Health and Human Services shall jointly develop and
			 issue workplace standards, recommendations, and plans to protect health care
			 workers and first responders, including police, firefighters, emergency medical
			 personnel, and other workers at risk of workplace exposure to infectious agents
			 and drug resistant infections, such as Methicillin-resistant Staphylococcus
			 aureus (referred to in this Act as MRSA) and pandemic
			 influenza.
			(b)Workplace
			 safety and health standards
				(1)Temporary
			 standardNot later than 6
			 months after the date of the enactment of this Act, the Secretary of Labor, in
			 consultation with the Director of the National Institute for Occupational
			 Safety and Health, pursuant to section 6(c) of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 655(c)), shall develop and issue an emergency
			 temporary standard for the protection of health care workers and first
			 responders and other workers at risk of exposure, to prevent occupational
			 exposure to infectious agents and toxins, such as MRSA and pandemic
			 influenza.
				(2)Permanent
			 standardNot later than 6
			 months after the issuance of the emergency temporary standard under paragraph
			 (1), the Secretary of Labor shall issue a final permanent standard for
			 occupational exposure to infectious agents and toxins, including MRSA and
			 pandemic influenza, under section 6(b) of the Occupational Safety and Health
			 Act of 1970 (29 U.S.C. 655(B)).
				(3)RequirementsThe emergency temporary standard and final
			 permanent standard under paragraphs (1) and (2) shall, at a minimum, provide
			 for the following:
					(A)The development and implementation of an
			 exposure control plan to protect workers from airborne and contact hazards in
			 accordance with the Guideline for Protecting Workers Against Avian Flu issued
			 by the Occupational Safety and Health Administration (March 2004), the Centers
			 for Disease Control and Prevention Interim Recommendations for Infection
			 Control in Health Care Facilities Caring for Patients with Known or Suspected
			 Avian Influenza (issued May 21, 2004), and the World Health Organization (WHO)
			 Global Influenza Preparedness Plan (issued April 2005).
					(B)Personal protective equipment, in
			 accordance with the requirements of sections 1910.134 and 1910.132 of title 29,
			 Code of Federal Regulations.
					(C)Training and information in accordance with
			 the Occupational Safety and Health Administration Bloodborne Pathogens standard
			 under section 1910.1030(g) of title 29, Code of Federal Regulations.
					(D)Appropriate medical surveillance for
			 workers exposed to infections agents, including MRSA or pandemic
			 influenza.
					(E)Immunization against the pandemic influenza
			 virus, if such a vaccine has been approved by the Food and Drug Administration
			 and is available.
					(4)Effective
			 dateThe temporary emergency
			 standard issued under paragraph (1) shall take effect not later than 90 days
			 after the promulgation of such standard, except that the effective date for any
			 requirements for engineering controls shall go into effect not later than 90
			 days after the promulgation of the permanent standard under paragraph (2). The
			 provisions of the emergency temporary standard under paragraph (1) shall remain
			 in effect until the permanent standard takes effect under paragraph (2).
				(c)Pandemic
			 Influenza Preparedness Plan Revisions
				(1)Minimal
			 requirementsNot later than
			 30 days after the date of the enactment of this Act, the Secretary of Health
			 and Human Services shall revise the provisions of the pandemic influenza plan
			 of the Department of Health and Human Services to conform with the minimal
			 worker protection requirements described in subsection (b)(3).
				(2)Final
			 standardsNot later than 30
			 days after the promulgation of a permanent standard under subsection (b)(2),
			 the Secretary of Health and Human Services shall modify the pandemic influenza
			 plan of the Department of Health and Human Services to conform with the
			 provisions of the occupational safety and health standard issued by the
			 Secretary of Labor under such subsection.
				
